DETAILED ACTION
This communication is in response to Applicant’s request for continued examination (RCE) filed on 05/19/2021. Claims 1, 5, 12, 18, 21 and 22 have been amended. Claims 1-22 are pending and directed towards methods for BIOMETRIC AUTHENTICATION. Claims 1-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2021 and 06/04/2021 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
	In view of Applicant’s amendment and argument submitted on 05/19/2021, examiner withdraws the claim objections and the 35 USC 103 rejections. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Chen discloses a biometric authentication system that include a user identity reference module that is configured to maintain user identification items stored in a secure memory. The system include a passive data aggregator that is configured to receive and aggregate data items that are passively collected by a device that is in proximity to a user. The system includes a user identity confidence level generator that is configured to generate a user identity confidence level that indicates a confidence that the user in proximity to the device is the reference user based at least in part on a comparison between the passively collected data items and the user identification items, and to update the user identity confidence level as additional passively collected data items are received. The system include an authentication module that facilitates user authentication based at least in part on the user identity confidence level
Hoyos discloses a system server platform that communicates with fixed PC's, servers and mobile devices operated by users, a user attempting to access an access-controlled environment is prompted to biometrically authenticate using the user's preregistered mobile device. Biometric authentication can include capturing images of the user's biometric features, encoding the features as a biometric identifier, comparing the biometric identifier to a previously generated biometric identifier and determining liveness, the authentication system authorizes the user and electronically grant access to the access-controlled environment. 

The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “determining a third portion of the user identity probability based on a liveness evaluation as a third source, wherein the liveness evaluation is based on authentication 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 12, and 18) obvious. For these reasons claims 1, 12, and 18 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492                                                                                                                                                                                            
/SALEH NAJJAR/            Supervisory Patent Examiner, Art Unit 2492